Exhibit 10.1

 

CVS CORPORATION

 

--------------------------------------------------------------------------------

 

Employment Agreement for Thomas Ryan

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CVS Corporation

 

--------------------------------------------------------------------------------

 

Employment Agreement for Thomas Ryan

 

--------------------------------------------------------------------------------

 

     Page


--------------------------------------------------------------------------------

1.      Definitions

   1

2.      Term of Employment

   2

3.      Position, Duties and Responsibilities

   3

4.      Base Salary

   4

5.      Annual Incentive Awards

   4

6.      Long-Term Stock Incentive Awards

   4

7.      Employee Benefit Programs

   4

8.      Disability

   6

9.      Reimbursement of Business and Other Expenses

   7

10.    Termination of Employment

   7

11.    Confidentiality; Cooperation with Regard to Litigation; Non-disparagement

   19

12.    Non-competition

   21

13.    Non-solicitation

   22

14.    Remedies

   23

15.    Resolution of Disputes

   23

16.    Indemnification

   23

17.    Excise Tax Gross-Up

   25

18.    Effect of Agreement on Other Benefits

   27

19.    Assignability; Binding Nature

   27

20.    Representation

   28

21.    Entire Agreement

   28

22.    Amendment or Waiver

   28

23.    Severability

   28

24.    Survivorship

   29

25.    Beneficiaries/References

   29

26.    Governing Law/Jurisdiction

   29

27.    Notices

   29

28.    Headings

   30

29.    Counterparts

   30



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

AGREEMENT, made and entered into as of the 4th day of December, 1996 by and
between CVS Corporation, a Delaware corporation (together with its successors
and assigns, the “Company”), and Thomas Ryan (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive pursuant to an agreement
embodying the terms of such employment (this “Agreement”) and the Executive
desires to enter into this Agreement and to accept such employment, subject to
the terms and provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1. Definitions.

 

(a) “Approved Early Retirement” shall have the meaning set forth in
Section 10(f) below.

 

(b) “Base Salary” shall have the meaning set forth in Section 4 below.

 

(c) “Board” shall have the meaning set forth in Section 3(a) below.

 

(d) “Cause” shall have the meaning set forth in Section 10(b) below.

 

(e) “Change in Control” shall have the meaning set forth in Section 10(c) below.

 

(f) “Committee” shall have the meaning set forth in Section 4 below.

 

(g) “Confidential Information” shall have the meaning set forth in Section 11(c)
below.

 

(h) “Constructive Termination Without Cause” shall have the meaning set forth in
Section 10(c) below.

 

(i) “Effective Date” shall have the meaning set forth in Section 2(a) below.



--------------------------------------------------------------------------------

(j) “Normal Retirement” shall have the meaning set forth in Section 10(f) below.

 

(k) “Original Term of Employment” shall have the meaning set forth in
Section 2(a) below.

 

(l) “Renewal Term” shall have the meaning set forth in Section 2(a) below.

 

(m) “Restriction Period” shall have the meaning set forth in Section 12(b)
below.

 

(n) “Severance Period” shall have the meaning set forth in Section 10(c)(ii)
below, except as provided otherwise in Section 10(e) below.

 

(o) “Subsidiary” shall have the meaning set forth in Section 11(d) below.

 

(p) “Term of Employment” shall have the meaning set forth in Section 2(a) below.

 

(q) “Termination Without Cause” shall have the meaning set forth in
Section 10(c) below.

 

2. Term of Employment.

 

(a) The term of the Executive’s employment under this Agreement shall commence
on the date of this Agreement (the “Effective Date”) and end on the third
anniversary of such date (the “Original Term of Employment”), unless terminated
earlier in accordance herewith. The Original Term of Employment shall be
automatically renewed for successive one-year terms (the “Renewal Terms”) unless
at least 180 days prior to the expiration of the Original Term of Employment or
any Renewal Term, either Party notifies the other Party in writing that he or it
is electing to terminate this Agreement at the expiration of the then current
Term of Employment. “Term of Employment” shall mean the Original Term of
Employment and all Renewal Terms. If a Change in Control shall have occurred
during the Term of Employment, notwithstanding any other provision of this
Section 2(a), the Term of Employment shall not expire earlier than two years
after such Change in Control.

 

(b) In the event that this Agreement is not renewed because the Company has
given the 180-day notice prescribed in the preceding paragraph on or before the
expiration of the Original Term of Employment or any Renewal Term and, in either
case, should such notice result in the expiration of the Term of Employment
prior to the Executive’s 60th

 

2



--------------------------------------------------------------------------------

birthday, such non-renewal shall be treated as a “Constructive Termination
Without Cause” pursuant to Section 10(c).

 

(c) Notwithstanding anything in this Agreement to the contrary, at least one
year prior to the expiration of the Original Term of Employment, upon the
written request of the Company or the Executive, the Parties shall meet to
discuss this Agreement and may agree in writing to modify any of the terms of
this Agreement.

 

3. Position, Duties and Responsibilities.

 

(a) Generally. Executive shall serve as Vice Chairman and Chief Operating
Officer of the Company, as a member of the Board of Directors of the Company,
and as President and Chief Executive Officer of CVS Pharmacy, Inc. For so long
as he is serving on the Board of Directors of the Company (the “Board”),
Executive agrees to serve as a member of any committee of the Board if the Board
shall elect Executive to such positions. In any and all such capacities,
Executive shall report only to the Board. Executive shall have and perform such
duties, responsibilities, and authorities as are customary for the vice chairman
and chief operating officer of corporations of similar size and businesses as
the Company, and as are customary for the president and chief executive officer
of corporations of similar size and businesses as CVS Pharmacy, Inc., as they
each may exist from time to time and as are consistent with such positions and
status. Executive shall devote substantially all of his business time and
attention (except for periods of vacation or absence due to illness), and his
best efforts, abilities, experience, and talent to the positions of Vice
Chairman and Chief Operating Officer and for the businesses of the Company and
to the positions of President and Chief Executive Officer of CVS Pharmacy, Inc.
and for the businesses of CVS Pharmacy, Inc.

 

(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude the Executive from (i) serving on the boards of
directors of a reasonable number of other corporations or the boards of a
reasonable number of trade associations and/or charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs, provided that such activities do not
materially interfere with the proper performance of his duties and
responsibilities under this Agreement.

 

(c) Place of Employment. Executive’s principal place of employment shall be the
corporate offices of the Company.

 

3



--------------------------------------------------------------------------------

(d) Rank of Executive Within Company. As Vice Chairman and Chief Operating
Officer of CVS Corporation, Executive shall be the second highest-ranking
executive of CVS Corporation; and as President and Chief Executive Officer of
CVS Pharmacy, Inc., Executive shall be the highest ranking executive of CVS
Pharmacy Inc.

 

4. Base Salary.

 

The Executive shall be paid an annualized salary (“Base Salary”), payable in
accordance with the regular payroll practices of the Company, of not less than
$600,000, subject to review for increase at the discretion of the Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”).

 

5. Annual Incentive Awards.

 

The Executive shall participate in the Company’s annual incentive compensation
plan with a target annual incentive award opportunity of no less than 65% of
Base Salary. Payment of annual incentive awards shall be made at the same time
that other senior-level executives receive their incentive awards.

 

6. Long-Term Incentive Programs.

 

The Executive shall be eligible to participate in the Company’s long-term
incentive compensation programs (including stock options and stock grants).

 

7. Employee Benefit Programs.

 

(a) General Benefits. During the Term of Employment, the Executive shall be
entitled to participate in such employee pension and welfare benefit plans and
programs of the Company as are made available to the Company’s senior-level
executives or to its employees generally, as such plans or programs may be in
effect from time to time, including, without limitation, health, medical,
dental, long-term disability, travel accident and life insurance plans.

 

(b) Deferral of Compensation. The Company shall implement deferral arrangements,
reasonably acceptable to Executive and the Company, permitting Executive to
elect to defer receipt, pursuant to written deferral election terms and forms
(the “Deferral Election Forms”), of all or a specified portion of (i) his annual
Base Salary and annual incentive compensation under Sections 4 and 5, (ii) long
term incentive compensation under Section 6 and (iii) shares acquired upon
exercise of options to purchase Company common stock that are acquired in an
exercise in which Executive pays the exercise price by the surrender of

 

4



--------------------------------------------------------------------------------

previously acquired shares, to the extent of the net additional shares otherwise
issuable to Executive in such exercise; provided, however, that such deferrals
shall not reduce Executive’s total cash compensation in any calendar year below
the sum of (i) the FICA maximum taxable wage base plus (ii) the amount needed,
on an after-tax basis, to enable Executive to pay the 1.45% medicare tax imposed
on his wages in excess of such FICA maximum taxable wage base.

 

In accordance with such duly executed Deferral Election Forms, the Company shall
credit to a bookkeeping account (the “Deferred Compensation Account”) maintained
for Executive on the respective payment date or dates, amounts equal to the
compensation subject to deferral, such credits to be denominated in cash if the
compensation would have been paid in cash but for the deferral or in shares if
the compensation would have been paid in shares but for the deferral. An amount
of cash equal in value to all cash-denominated amounts credited to Executive’s
account and a number of shares of Company common stock equal to the number of
shares credited to Executive’s account pursuant to this Section 7(b) shall be
transferred as soon as practicable following such crediting by the Company to,
and shall be held and invested by, an independent trustee selected by the
Company and reasonably acceptable to Executive (a “Trustee”) pursuant to a
“rabbi trust” established by the Company in connection with such deferral
arrangement and as to which the Trustee shall make investments based on
Executive’s investment objectives (including possible investment in publicly
traded stocks and bonds, mutual funds, and insurance vehicles). Thereafter,
Executive’s deferral accounts will be valued by reference to the value of the
assets of the “rabbi trust”. The Company shall pay all costs of administration
or maintenance of the deferral arrangement, without deduction or reimbursement
from the assets of the “rabbi trust.”

 

Except as otherwise provided under Section 10, in the event of Executive’s
termination of employment with the Company or as otherwise determined by the
Committee in the event of hardship on the part of Executive, upon such date(s)
or event(s) set forth in the Deferral Election Forms (including forms filed
after deferral but before settlement in which Executive may elect to further
defer settlement), the Company shall promptly pay to Executive cash equal to the
value of the assets then credited to Executive’s deferral accounts, less
applicable withholding taxes, and such distribution shall be deemed to fully
settle such accounts; provided, however, that the Company may instead settle
such accounts by directing the Trustee to distribute Company common stock and/or
other assets of the “rabbi trust.” The Company and Executive agree that
compensation deferred pursuant to this Section 7(b) shall be fully vested and
nonforfeitable; however, Executive acknowledges that his rights to the deferred
compensation provided for in this Section 7(b) shall be no greater than those of
a general unsecured creditor of the Company, and that such rights may not be
pledged, collateralized, encumbered, hypothecated, or liable for or subject to
any lien, obligation, or liability of Executive, or be assignable or
transferable by

 

5



--------------------------------------------------------------------------------

Executive, otherwise than by will or the laws of descent and distribution,
provided that Executive may designate one or more beneficiaries to receive any
payment of such amounts in the event of his death.

 

8. Disability.

 

(a) During the Term of Employment, as well as during the Severance Period, the
Executive shall be entitled to disability coverage as described in this
Section 8(a). In the event the Executive becomes disabled, as that term is
defined under the Company’s Long-Term Disability Plan, the Executive shall be
entitled to receive pursuant to the Company’s Long-Term Disability Plan or
otherwise, and in place of his Base Salary, an amount equal to 60% of his Base
Salary, at the annual rate in effect on the commencement date of his eligibility
for the Company’s long-term disability benefits (“Commencement Date”) for a
period beginning on the Commencement Date and ending with the earlier to occur
of (A) the Executive’s attainment of age 65 or (B) the Executive’s commencement
of retirement benefits from the Company in accordance with Section 10(f) below.
If (i) the Executive ceases to be disabled during the Term of Employment (as
determined in accordance with the terms of the Long-Term Disability Plan),
(ii) his position or another senior executive position is then vacant and
(iii) the Company requests in writing that he resume such position, he may elect
to resume such position by written notice to the Company within 15 days after
the Company delivers its request. If he resumes such position, he shall
thereafter be entitled to his Base Salary at the annual rate in effect on the
Commencement Date and, for the year he resumes his position, a pro rata annual
incentive award. If he ceases to be disabled during the Term of Employment and
does not resume his position in accordance with the preceding sentence, he shall
be treated as if he voluntarily terminated his employment pursuant to
Section 10(d) as of the date the Executive ceases to be disabled. If the
Executive is not offered his position or another senior executive position after
he ceases to be disabled during the Term of Employment, he shall be treated as
if his employment was terminated Without Cause pursuant to Section 10(c) as of
the date the Executive ceases to be disabled; provided, however, that if a
Change in Control shall have occurred during the period of the Executive’s
disability, he shall be treated as if his employment was terminated Without
Cause following a Change in Control pursuant to Section 10(e) as of the date the
Executive ceases to be disabled.

 

(b) The Executive shall be entitled to a pro rata annual incentive award for the
year in which the Commencement Date occurs based on 65% of Base Salary paid to
him during such year prior to the Commencement Date, payable in a lump sum not
later than 15 days after the Commencement Date. The Executive shall not be
entitled to any annual incentive award with respect to the period following the
Commencement Date. If the Executive recommences his position in

 

6



--------------------------------------------------------------------------------

accordance with Section 8(a), he shall be entitled to a pro rata annual
incentive award for the year he resumes such position and shall thereafter be
entitled to annual incentive awards in accordance with Section 5 hereof.

 

(c) During the period the Executive is receiving disability benefits pursuant to
Section 8(a) above, he shall continue to be treated as an employee for purposes
of all employee benefits and entitlements in which he was participating on the
Commencement Date, including without limitation, the benefits and entitlements
referred to in Sections 6 and 7 above, except that the Executive shall not be
entitled to receive any annual salary increases or any new long-term incentive
plan grants following the Commencement Date.

 

9. Reimbursement of Business and Other Expenses.

 

The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all business expenses incurred in connection therewith,
subject to documentation in accordance with the Company’s policy. During the
Term of Employment, the Company shall reimburse the Executive, upon demand, for
out-of-pocket expenses incurred in connection with personal financial and tax
planning up to a maximum of $15,000 per annum. The Company shall pay or
reimburse the Executive for the expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by him in conjunction with
preparation and negotiation of this Agreement and any related documents up to a
maximum of $10,000.

 

10. Termination of Employment.

 

(a) Termination Due to Death. In the event the Executive’s employment with the
Company is terminated due to his death, his estate or his beneficiaries, as the
case may be, shall be entitled to and their sole remedies under this Agreement
shall be:

 

(i) Base Salary through the date of death, which shall be paid in a cash lump
sum not later than 15 days following the Executive’s death;

 

(ii) pro rata annual incentive award for the year in which the Executive’s death
occurs assuming that the Executive would have received an award equal to 65% of
Base Salary for such year, which shall be payable in a cash lump sum promptly
(but in no event later than 15 days) after his death;

 

7



--------------------------------------------------------------------------------

(iii) elimination of all restrictions on any restricted or deferred stock awards
outstanding at the time of his death (other than awards under the Company’s
Partnership Equity Program, which shall be governed by the terms of such
awards);

 

(iv) immediate vesting of all outstanding stock options and the right to
exercise such stock options for a period of one year following death or for the
remainder of the exercise period, if less (other than awards under the Company’s
Partnership Equity Program, which shall be governed by the terms of such
awards);

 

(v) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a cash lump sum not later than
15 days following the Executive’s death;

 

(vi) settlement of all deferred compensation arrangements in accordance with any
then applicable deferred compensation plan or election form; and

 

(vii) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

(b) Termination by the Company for Cause.

 

(i) “Cause” shall mean:

 

(A) the Executive’s willful and material breach of Sections 11, 12 or 13 of this
Agreement;

 

(B) the Executive is convicted of a felony involving moral turpitude; or

 

(C) the Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
resulting, in either case, in material harm to the financial condition or
reputation of the Company.

 

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive.

 

8



--------------------------------------------------------------------------------

(ii) A termination for Cause shall not take effect unless the provisions of this
paragraph (ii) are complied with. The Executive shall be given written notice by
the Company of its intention to terminate him for Cause, such notice (A) to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based and
(B) to be given within 90 days of the Company’s learning of such act or acts or
failure or failures to act. The Executive shall have 20 days after the date that
such written notice has been given to him in which to cure such conduct, to the
extent such cure is possible. If he fails to cure such conduct, the Executive
shall then be entitled to a hearing before the Committee of the Board at which
the Executive is entitled to appear. Such hearing shall be held within 25 days
of such notice to the Executive, provided he requests such hearing within 10
days of the written notice from the Company of the intention to terminate him
for Cause. If, within five days following such hearing, the Executive is
furnished written notice by the Board confirming that, in its judgment, grounds
for Cause on the basis of the original notice exist, he shall thereupon be
terminated for Cause.

 

(iii) In the event the Company terminates the Executive’s employment for Cause,
he shall be entitled to and his sole remedies under this Agreement shall be:

 

(A) Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a cash lump sum not later than 15 days following the
Executive’s termination of employment;

 

(B) any incentive awards earned as of December 31 of the prior year (but not yet
paid), which shall be paid in a cash lump sum not later than 15 days following
the Executive’s termination of employment;

 

(C) settlement of all deferred compensation arrangements in accordance with any
then applicable deferred compensation plan or election form; and

 

(D) other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

 

(c) Termination Without Cause or Constructive Termination Without Cause Prior to
Change in Control. In the event the Executive’s

 

9



--------------------------------------------------------------------------------

employment with the Company is terminated without Cause (which termination shall
be effective as of the date specified by the Company in a written notice to the
Executive), other than due to death, or in the event there is a Constructive
Termination Without Cause (as defined below), in either case prior to a Change
in Control (as defined below) the Executive shall be entitled to and his sole
remedies under this Agreement shall be:

 

(i) Base Salary through the date of termination of the Executive’s employment,
which shall be paid in a cash lump sum not later than 15 days following the
Executive’s termination of employment;

 

(ii) Base Salary, at the annualized rate in effect on the date of termination of
the Executive’s employment (or in the event a reduction in Base Salary is a
basis for a Constructive Termination Without Cause, then the Base Salary in
effect immediately prior to such reduction), for a period of 36 months (the
“Severance Period”);

 

(iii) pro rata annual incentive award for the year in which termination occurs
equal to 65% of Base Salary (determined in accordance with Section 10(c)(ii)
above) for such year, payable in a cash lump sum promptly (but in no event later
than 15 days) following termination;

 

(iv) an amount equal to 65% of Base Salary (determined in accordance with
Section 10(c)(ii) above) multiplied by three, payable in equal monthly payments
over the Severance Period;

 

(v) elimination of all restrictions on any restricted or deferred stock awards
outstanding at the time of termination of employment (other than awards under
the Company’s Partnership Equity Program, which shall be governed by the terms
of such awards);

 

(vi) any outstanding stock options which are unvested shall vest and the
Executive shall have the right to exercise any vested stock options during the
Severance Period or for the remainder of the exercise period, if less (other
than awards under the Company’s Partnership Equity Program, which shall be
governed by the terms of such awards);

 

(vii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a cash lump sum not later than
15 days following the Executive’s termination of employment;

 

10



--------------------------------------------------------------------------------

(viii) immediate vesting of the Executive’s accrued benefits under any
supplemental retirement benefit plan (“SERP”) maintained by the Company, with
payment of such benefits to be made in accordance with the terms and conditions
of the SERP;

 

(ix) settlement of all deferred compensation arrangements in accordance with any
then applicable deferred compensation plan or election form;

 

(x) continued participation in all medical, health and life insurance plans at
the same benefit level at which he was participating on the date of the
termination of his employment until the earlier of:

 

(A) the end of the Severance Period; or

 

(B) the date, or dates, he receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis); provided
that (1) if the Executive is precluded from continuing his participation in any
employee benefit plan or program as provided in this clause (x) of this
Section 10(c), he shall receive cash payments equal on an after-tax basis to the
cost to him of obtaining the benefits provided under the plan or program in
which he is unable to participate for the period specified in this clause (x) of
this Section 10(c), (2) such cost shall be deemed to be the lowest reasonable
cost that would be incurred by the Executive in obtaining such benefit himself
on an individual basis, and (3) payment of such amounts shall be made quarterly
in advance; and

 

(xi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

“Termination Without Cause” shall mean the Executive’s employment is terminated
by the Company for any reason other than Cause (as defined in Section 10(b)) or
due to death.

 

11



--------------------------------------------------------------------------------

“Constructive Termination Without Cause” shall mean a termination of the
Executive’s employment at his initiative as provided in this Section 10(c)
following the occurrence, without the Executive’s written consent, of one or
more of the following events (except as a result of a prior termination):

 

(A) a material diminution or change, adverse to Executive, in Executive’s
positions, titles, or offices as set forth in Section 3(a), status, rank, nature
of responsibilities, or authority within the Company, or a removal of Executive
from or any failure to elect or re-elect or, as the case may be, nominate
Executive to any such positions or offices, including as a member of the Board;

 

(B) an assignment of any duties to Executive which are inconsistent with his
status as Vice Chairman and Chief Operating Officer of the Company and other
positions held under Section 3(a);

 

(C) a decrease in Executive’s annual Base Salary or target annual incentive
award opportunity below 65% of Base Salary;

 

(D) any other failure by the Company to perform any material obligation under,
or breach by the Company of any material provision of, this Agreement that is
not cured within 30 days;

 

(E) a relocation of the corporate offices of the Company outside a 35-mile
radius of Woonsocket, Rhode Island; or

 

(F) any failure to secure the agreement of any successor corporation or other
entity to the Company to fully assume the Company’s obligations under this
Agreement.

 

A “Change in Control” shall be deemed to have occurred if:

 

(i) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of

 

12



--------------------------------------------------------------------------------

the common stock of the Company) becomes the Beneficial Owner (except that a
Person shall be deemed to be the Beneficial Owner of all shares that any such
Person has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or any Significant
Subsidiary (as defined below), representing 25% or more of the combined voting
power of the Company’s or such subsidiary’s then outstanding securities;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;

 

(iii) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation;

 

(iv) the stockholders of the Company approve a plan or agreement for the sale or
disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in

 

13



--------------------------------------------------------------------------------

substantially the same proportions as their ownership of the common stock of the
Company immediately prior to such sale or disposition) in which case the Board
shall determine the effective date of the Change in Control resulting therefrom;
or

 

(v) any other event occurs which the Board determines, in its discretion, would
materially alter the structure of the Company or its ownership.

 

For purposes of this definition:

 

(A) The term “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act (including any successor to such Rule).

 

(B) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

 

(C) The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 13(d) thereof.

 

(d) Voluntary Termination. In the event of a termination of employment by the
Executive on his own initiative after delivery of 10 business days advance
written notice, other than a termination due to death, a Constructive
Termination Without Cause, or Approved Early Retirement or Normal Retirement
pursuant to Section 10(f) below, the Executive shall have the same entitlements
as provided in Section 10(b)(iii) above for a termination for Cause, provided
that at the Company’s election, furnished in writing to the Executive within 15
days following such notice of termination, the Company shall in addition pay the
Executive 50% of his Base Salary for a period of 18 months following such
termination in exchange for the Executive not engaging in competition with the
Company or any Subsidiary as set forth in Section 12(a) below. Notwithstanding
any implication to the contrary, the Executive shall not have the right to
terminate his employment with the Company during the Term of Employment except
in the event of a Constructive Termination Without Cause, Approved Early
Retirement, or Normal Retirement, and any voluntary termination of employment
during the Term of Employment in violation of this Agreement shall be considered
a material breach.

 

14



--------------------------------------------------------------------------------

(e) Termination Without Cause; Constructive Termination Without Cause or
Voluntary Termination Following Change in Control. In the event the Executive’s
employment with the Company is terminated by the Company without Cause (which
termination shall be effective as of the date specified by the Company in a
written notice to the Executive), other than due to death, or in the event there
is a Constructive Termination Without Cause (as defined above), in either case
within two years following a Change in Control (as defined above), the Executive
shall be entitled to and his sole remedies under this Agreement shall be:

 

(i) Base Salary through the date of termination of the Executive’s employment,
which shall be paid in a cash lump sum not later than 15 days following the
Executive’s termination of employment;

 

(ii) an amount equal to three times the Executive’s Base Salary, at the
annualized rate in effect on the date of termination of the Executive’s
employment (or in the event a reduction in Base Salary is a basis for a
Constructive Termination Without Cause, then the Base Salary in effect
immediately prior to such reduction), payable in a cash lump sum promptly (but
in no event later than 15 days) following the Executive’s termination of
employment;

 

(iii) pro rata annual incentive award for the year in which termination occurs
assuming that the Executive would have received an award equal to 65% of Base
Salary (determined in accordance with Section 10(e)(ii) above) for such year,
payable in a cash lump sum promptly (but in no event later than 15 days)
following the Executive’s termination of employment;

 

(iv) an amount equal to three times the higher of (A) 65% of such Base Salary
(determined in accordance with Section 10(e)(ii) above) or (B) the average cash
bonus payable to the Executive for the three years preceding the Change in
Control, payable in a cash lump sum promptly (but in no event later than 15
days) following the Executive’s termination of employment;

 

(v) elimination of all restrictions on any restricted or deferred stock awards
outstanding at the time of termination of employment (other than awards under
the Company’s Partnership Equity Program, which shall be governed by the terms
of such awards);

 

15



--------------------------------------------------------------------------------

(vi) immediate vesting of all outstanding stock options and the right to
exercise such stock options during the Severance Period or for the remainder of
the exercise period, if less (other than awards under the Company’s Partnership
Equity Program, which shall be governed by the terms of such awards);

 

(vii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following the Executive’s termination of employment;

 

(viii) immediate vesting of the Executive’s accrued benefits under any
supplemental retirement benefit plan (“SERP”) maintained by the Company, with
payment of such benefits to be made in accordance with the terms and conditions
of the SERP;

 

(ix) settlement of all deferred compensation arrangements in accordance with any
then applicable deferred compensation plan or election form;

 

(x) continued participation in all medical, health and life insurance plans at
the same benefit level at which he was participating on the date of termination
of his employment until the earlier of:

 

(A) the end of the Severance Period; or

 

(B) the date, or dates, he receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis); provided
that (1) if the Executive is precluded from continuing his participation in any
employee benefit plan or program as provided in this clause (x) of this
Section 10(e), he shall receive cash payments equal on an after-tax basis to the
cost to him of obtaining the benefits provided under the plan or program in
which he is unable to participate for the period specified in this clause (x) of
this Section 10(e), (2) such cost shall be deemed to be the lowest reasonable
cost that would be incurred by the Executive in obtaining such benefit himself
on an individual basis, and (3) payment of such amounts shall be made quarterly
in advance; and

 

16



--------------------------------------------------------------------------------

(xi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

For purposes of any termination pursuant to this Section 10(e), the term
“Severance Period” shall mean the period of 36 months following the termination
of the Executive’s employment.

 

(f) Approved Early Retirement or Normal Retirement. Upon the Executive’s
Approved Early Retirement or Normal Retirement (each as defined below), the
Executive shall be entitled to and his sole remedies under this Agreement shall
be:

 

(i) Base Salary through the date of termination of the Executive’s employment,
which shall be paid in a cash lump sum not later than 15 days following the
Executive’s termination of employment;

 

(ii) pro rata cash portion of annual incentive award for the year in which
termination occurs, based on performance valuation at the end of such year and
payable in a cash lump sum promptly (but in no event later than 15 days)
thereafter;

 

(iii) elimination of all restrictions on any restricted stock awards outstanding
at the time of the Executive’s termination of employment;

 

(iv) continued vesting (as if the Executive remained employed by the Company) of
any deferred stock awards outstanding at the time of his termination of
employment (other than awards under the Company’s Partnership Equity Program,
which shall be governed by the terms of such awards);

 

(v) continued vesting of all outstanding stock options and the right to exercise
such stock options for a period of one year following the later of the date the
options are fully vested or the Executive’s termination of employment or for the
remainder of the exercise period, if less (other than awards under the Company’s
Partnership Equity Program, which shall be governed by the terms of such
awards); provided, however, that options granted pursuant to the Company’s 1987
Stock Option Plan shall in no event be exercisable after three years following
termination of employment;

 

(vi) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be

 

17



--------------------------------------------------------------------------------

paid in a single lump sum not later than 15 days following the Executive’s
termination of employment;

 

(vii) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form;

 

(viii) continued participation in all medical, health and life insurance plans
at the same benefit level at which he was participating on the date of the
termination of his employment until the earlier of:

 

(A) the Executive’s attainment of age 60; or

 

(B) the date, or dates, he receives substantially equivalent coverage and
benefits under the plans and programs of a subsequent employer (such coverage
and benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis); provided that (1) if the Executive is precluded from continuing his
participation in any employee benefit plan or program as provided in this clause
(viii) of this Section 10(f), he shall receive cash payments equal on an
after-tax basis to the cost to him of obtaining the benefits provided under the
plan or program in which he is unable to participate for the period specified in
this clause (viii) of this Section 10(f), (2) such cost shall be deemed to be
the lowest cost that would be incurred by the Executive in obtaining such
benefit himself on an individual basis, and (3) payment of such amounts shall be
made quarterly in advance; and

 

(ix) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

“Approved Early Retirement” shall mean the Executive’s voluntary termination of
employment with the Company at or after attaining age 55 but prior to attaining
age 60, if such termination is approved in advance by the Committee.

 

“Normal Retirement” shall mean the Executive’s voluntary termination of
employment with the Company at or after attaining age 60.

 

(g) No Mitigation; No Offset. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment; amounts due the
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.

 

18



--------------------------------------------------------------------------------

(h) Nature of Payments. Any amounts due under this Section 10 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

 

(i) Exclusivity of Severance Payments. Upon termination of the Executive’s
employment during the Term of Employment, he shall not be entitled to any
severance payments or severance benefits from the Company or any payments by the
Company on account of any claim by him of wrongful termination, including claims
under any federal, state or local human and civil rights or labor laws, other
than the payments and benefits provided in this Section 10.

 

(j) Release of Employment Claims. The Executive agrees, as a condition to
receipt of the termination payments and benefits provided for in this
Section 10, that he will execute a release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of the
Executive’s employment (other than enforcement of this Agreement, the
Executive’s rights under any of the Company’s incentive compensation and
employee benefit plans and programs to which he is entitled under this
Agreement, and any claim for any tort for personal injury not arising out of or
related to his termination of employment).

 

11. Confidentiality; Cooperation with Regard to Litigation; Non-disparagement.

 

(a) During the Term of Employment and thereafter, the Executive shall not,
without the prior written consent of the Company, disclose to anyone (except in
good faith in the ordinary course of business to a person who will be advised by
the Executive to keep such information confidential) or make use of any
Confidential Information except in the performance of his duties hereunder or
when required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) that requires him to
divulge, disclose or make accessible such information. In the event that the
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

 

(b) During the Term of Employment and thereafter, Executive shall not disclose
the existence or contents of this Agreement beyond what is disclosed in the
proxy statement or documents filed with the government unless and to the extent
such disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. In the event that disclosure is
so required, the Executive shall give prompt written notice to the Company in
order to

 

19



--------------------------------------------------------------------------------

allow the Company the opportunity to object to or otherwise resist such
requirement. This restriction shall not apply to such disclosure by him to
members of his immediate family, his tax, legal or financial advisors, any
lender, or tax authorities, or to potential future employers to the extent
necessary, each of whom shall be advised not to disclose such information.

 

(c) “Confidential Information” shall mean all information concerning the
business of the Company or any Subsidiary relating to any of their products,
product development, trade secrets, customers, suppliers, finances, and business
plans and strategies. Excluded from the definition of Confidential Information
is information (i) that is or becomes part of the public domain, other than
through the breach of this Agreement by the Executive or (ii) regarding the
Company’s business or industry properly acquired by the Executive in the course
of his career as an executive in the Company’s industry and independent of the
Executive’s employment by the Company. For this purpose, information known or
available generally within the trade or industry of the Company or any
Subsidiary shall be deemed to be known or available to the public.

 

(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.

 

(e) The Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following the Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any Subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any Subsidiary, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as reasonably requested; provided, however, that the same does not
materially interfere with his then current professional activities. The Company
agrees to reimburse the Executive, on an after-tax basis, for all expenses
actually incurred in connection with his provision of testimony or assistance.

 

20



--------------------------------------------------------------------------------

(f) The Executive agrees that, during the Term of Employment and thereafter
(including following the Executive’s termination of employment for any reason)
he will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Company or any Subsidiary or
their respective officers, directors, employees, advisors, businesses or
reputations. The Company agrees that, during the Term of Employment and
thereafter (including following the Executive’s termination of employment for
any reason), the Company will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may directly or indirectly, disparage the Executive or
his business or reputation. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either the Executive or the Company from making
truthful statements or disclosures that are required by applicable law,
regulation or legal process.

 

12. Non-competition.

 

(a) During the Restriction Period (as defined in Section 12(b) below), the
Executive shall not engage in Competition with the Company or any Subsidiary.
“Competition” shall mean engaging in any activity, except as provided below, for
a Competitor of the Company or any Subsidiary, whether as an employee,
consultant, principal, agent, officer, director, partner, shareholder (except as
a less than one percent shareholder of a publicly traded company) or otherwise.
A “Competitor” shall mean any corporation or other entity engaged in the retail
drug pharmacy chain store business, any corporation or other entity whose
principal business is mail order pharmacy benefits management, or any
corporation or other entity in a joint venture relationship (directly or
indirectly) with the Company, including without limitation Eckerd Corporation,
Revco D.S. Inc., Rite Aid Corporation and Walgreen Company or their successors.
If the Executive commences employment or becomes a consultant, principal, agent,
officer, director, partner, or shareholder of any entity that is not a
Competitor at the time the Executive initially becomes employed or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of the
entity, future activities of such entity shall not result in a violation of this
provision unless (x) such activities were contemplated by the Executive at the
time the Executive initially became employed or becomes a consultant, principal,
agent, officer, director, partner, or shareholder of the entity or (y) the
Executive commences directly or indirectly overseeing or managing the activities
of an entity which becomes a Competitor during the Restriction Period, which
activities are competitive with the activities of the Company or Subsidiary. The
Executive shall not be deemed indirectly overseeing or

 

21



--------------------------------------------------------------------------------

managing the activities of such Competitor which are competitive with the
activities of the Company or Subsidiary so long as he does not regularly
participate in discussions with regard to the conduct of the competing business.

 

(b) For the purposes of this Section 12, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

 

(i) in the case of a termination of the Executive’s employment without Cause or
a Constructive Termination Without Cause, in either case prior to a Change in
Control, the earlier of (1) 24 months after such termination and (2) the
occurrence of a Change in Control;

 

(ii) in the case of a termination of the Executive’s employment for Cause, the
earlier of (1) 24 months after such termination and (2) the occurrence of a
Change in Control;

 

(iii) in the case of a voluntary termination of the Executive’s employment
pursuant to Section 10(d) above followed by the Company’s election to pay the
Executive (and subject to the payment of) 50% of his Base Salary, as provided in
Section 10(d) above, the earlier of (1) 18 months after such termination and
(2) the occurrence of a Change in Control;

 

(iv) in the case of a voluntary termination of the Executive’s employment
pursuant to Section 10(d) above which is not followed by the Company’s election
to pay the Executive such 50% of Base Salary, the date of such termination;

 

(v) in the case of Approved Early Retirement or Normal Retirement pursuant to
Section 10(f) above, the remainder of the Term of Employment; or

 

(vi) in the case of a termination of the Executive’s employment without Cause or
a Constructive Termination Without Cause, in either case following a Change in
Control, immediately upon such termination of employment.

 

13. Non-solicitation.

 

During the period beginning with the Effective Date and ending 18 months
following the termination of the Executive’s employment, the Executive shall not
induce employees of the Company or any Subsidiary to terminate their employment,
nor shall the Executive solicit or encourage any of the Company’s or any
Subsidiary’s non-retail customers, or any corporation or other entity in a joint
venture relationship (directly or indirectly) with the Company or any

 

22



--------------------------------------------------------------------------------

Subsidiary, to terminate or diminish their relationship with the Company or any
Subsidiary or to violate any agreement with any of them. During such period, the
Executive shall not hire, either directly or through any employee, agent or
representative, any employee of the Company or any Subsidiary or any person who
was employed by the Company or any Subsidiary within 180 days of such hiring.

 

14. Remedies.

 

If the Executive breaches any of the provisions contained in Sections 11, 12 or
13 above, the Company (a) subject to Section 15, shall have the right to
immediately terminate all payments and benefits due under this Agreement and
(b) shall have the right to seek injunctive relief. The Executive acknowledges
that such a breach of Sections 11, 12 or 13 would cause irreparable injury and
that money damages would not provide an adequate remedy for the Company;
provided, however, the foregoing shall not prevent the Executive from contesting
the issuance of any such injunction on the ground that no violation or
threatened violation of Section 11, 12 or 13 has occurred.

 

15. Resolution of Disputes.

 

Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement, other than seeking
injunctive relief under Section 14, shall be resolved by binding arbitration, to
be held at an office closest to the Company’s principal offices in accordance
with the rules and procedures of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts and benefits due
the Executive under this Agreement. All costs and expenses of any arbitration or
court proceeding (including fees and disbursements of counsel) shall be borne by
the respective party incurring such costs and expenses, but the Company shall
reimburse the Executive for such reasonable costs and expenses in the event he
substantially prevails in such arbitration or court proceeding. Notwithstanding
the foregoing, following a Change in Control all reasonable costs and expenses
(including fees and disbursements of counsel) incurred by the Executive pursuant
to this Section 15 shall be paid on behalf of or reimbursed to the Executive
promptly by the Company; provided, however, that no reimbursement shall be made
of such expenses if and to the extent the arbitrator(s) determine(s) that any of
the Executive’s litigation assertions or defenses were in bad faith or
frivolous.

 

16. Indemnification.

 

23



--------------------------------------------------------------------------------

(a) Company Indemnity. The Company agrees that if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Executive shall be indemnified
and held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Company’s Board or, if greater, by the laws of the State of
Delaware against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
the Executive in connection therewith, and such indemnification shall continue
as to the Executive even if he has ceased to be a director, member, officer,
employee or agent of the Company or other entity and shall inure to the benefit
of the Executive’s heirs, executors and administrators. The Company shall
advance to the Executive all reasonable costs and expenses to be incurred by him
in connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
the Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this Section 16(a) shall not be deemed exclusive of
any other rights of indemnification to which the Executive may be entitled or
which may be granted to him, and it shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

 

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by the Executive under Section 16(a) above that
indemnification of the Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met such
applicable standard of conduct, shall create a presumption that the Executive
has not met the applicable standard of conduct.

 

24



--------------------------------------------------------------------------------

(c) Liability Insurance. The Company agrees to continue and maintain a directors
and officers’ liability insurance policy covering the Executive to the extent
the Company provides such coverage for its other executive officers.

 

17. Excise Tax Gross-Up.

 

If the Executive becomes entitled to one or more payments (with a “payment”
including, without limitation, the vesting of an option or other non-cash
benefit or property), whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or any affiliated company
(the “Total Payments”), which are or become subject to the tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar tax that may hereafter be imposed) (the “Excise Tax”), the Company
shall pay to the Executive at the time specified below an additional amount (the
“Gross-up Payment”) (which shall include, without limitation, reimbursement for
any penalties and interest that may accrue in respect of such Excise Tax) such
that the net amount retained by the Executive, after reduction for any Excise
Tax (including any penalties or interest thereon) on the Total Payments and any
federal, state and local income or employment tax and Excise Tax on the Gross-up
Payment provided for by this Section 17, but before reduction for any federal,
state, or local income or employment tax on the Total Payments, shall be equal
to the sum of (a) the Total Payments, and (b) an amount equal to the product of
any deductions disallowed for federal, state, or local income tax purposes
because of the inclusion of the Gross-up Payment in the Executive’s adjusted
gross income multiplied by the highest applicable marginal rate of federal,
state, or local income taxation, respectively, for the calendar year in which
the Gross-up Payment is to be made. For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax:

 

(i) The Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing (“Independent Advisors”) selected by the Company and
reasonably acceptable to the Executive, the Total Payments (in whole or in part)
do not constitute parachute payments, or such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax;

 

25



--------------------------------------------------------------------------------

(ii) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments or (B) the total amount of excess parachute payments within the meaning
of Section 280G(b)(1) of the Code (after applying clause (i) above); and

 

(iii) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

For purposes of determining the amount of the Gross-up Payment, the Executive
shall be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of the Executive’s adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state, and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
the Executive’s adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, the Executive shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to the Executive or otherwise
realized as a benefit by the Executive) the portion of the Gross-up Payment that
would not have been paid if such Excise Tax had been applied in initially
calculating the Gross-up Payment, plus interest on the amount of such repayment
at the rate provided in Section 1274(b)(2)(B) of the Code. In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest and penalties payable with respect to such
excess) at the time that the amount of such excess is finally determined.

 

The Gross-up Payment provided for above shall be paid on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to the Executive on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at

 

26



--------------------------------------------------------------------------------

the rate provided in Section 1274(b)(2)(B) of the Code), as soon as the amount
thereof can be determined. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to the Executive, payable on the
fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). If more than one Gross-up
Payment is made, the amount of each Gross-up Payment shall be computed so as not
to duplicate any prior Gross-up Payment. The Company shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Company may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Company’s control over any such proceedings shall be
limited to issues with respect to which a Gross-up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority. The
Executive shall cooperate with the Company in any proceedings relating to the
determination and assessment of any Excise Tax and shall not take any position
or action that would materially increase the amount of any Gross-Up Payment
hereunder.

 

18. Effect of Agreement on Other Benefits.

 

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict the
Executive’s participation in any other employee benefit or other plans or
programs in which he currently participates.

 

19. Assignability; Binding Nature.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall take
whatever action it legally can in order to cause such assignee or transferee to
expressly assume the liabilities, obligations and duties of the Company
hereunder. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law, except
as provided in Section 25 below.

 

27



--------------------------------------------------------------------------------

20. Representation.

 

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

 

21. Entire Agreement.

 

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto,
including, without limitation the Income Continuation Policy for Select Senior
Executives of CVS Corporation.

 

22. Amendment or Waiver.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
Except as set forth herein, no delay or omission to exercise any right, power or
remedy accruing to any Party shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

 

23. Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

28



--------------------------------------------------------------------------------

24. Survivorship.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

 

25. Beneficiaries/References.

 

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

26. Governing Law/Jurisdiction.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Rhode Island without reference to principles of conflict of
laws. Subject to Section 15, the Company and the Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for Rhode
Island or (ii) any of the courts of the State of Rhode Island. The Company and
the Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and the Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
or he may now or hereafter have to such jurisdiction and any defense of
inconvenient forum.

 

27. Notices.

 

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

 

If to the Company:  

CVS Corporation

One CVS Drive

Woonsocket, Rhode Island 02895

Attention: Secretary

 

29



--------------------------------------------------------------------------------

If to the Executive:   Mr. Thomas Ryan

 

28. Headings.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

29. Counterparts.

 

This Agreement may be executed in two or more counterparts.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

CVS CORPORATION

By:   /S/    STANLEY P. GOLDSTEIN        

Name:

  Stanley P. Goldstein

Title:

  Chairman of the Board and C.E.O. /s/    THOMAS RYAN         THOMAS RYAN

 

30